PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Applied BioKinetics LLC
Application No. 16/387,250
Filed: 17 Apr 2019
For: Material Including Elongate Strap Support

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed June 7, 2022, to accept an unintentionally delayed claim(s) under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of a prior-filed nonprovisional application(s), international application(s), or international design application(s). This is also a decision on the petition to expedite under 37 CFR 1.182 filed June 10, 2022.

The petition to expedite under 37 CFR 1.182 is GRANTED. 

The petition under 37 CFR 1.78(e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) is only applicable after the expiration of the period specified in 37 CFR § 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:

(1) 	the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with requirement item (1). The required reference has not been submitted. Any request for reconsideration of this matter must be accompanied by the required reference set forth on an updated Application Data Sheet in compliance with 37 CFR 1.76(c)(2).

The petition does not comply with requirement (3). The petition is not accompanied by the required statement of unintentional delay. Petitioner herein asserts that “[t]he entire delay between the date the benefit claim was due under 37 CFR §1.78(d)(3) and the date of this request to make the priority claim was unintentional.”

Any request for further consideration of this decision must be accompanied by the required statement that “the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.”

Moreover, this petition was filed more than two years after the date the domestic benefit claim was due. The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

With regard to the claims for priority, petitioner herein states:

It has been brought to the attention of the Patentee of the ‘815 Patent that an error exists with respect to the prior related applications to which priority is claimed in the ‘815 Patent. In particular, Application No. 13/477,015 (filed May 21, 2012, and now Pat. No. 8,834,397), which is in the chain of priority between Application Nos. 13/783,632 and 11/165,304 (to which priority was timely claimed), was inadvertently omitted due to Applicant’s mistake when completing the Domestic Benefit section of the Application Data Sheet (ADS) of the application upon which the ‘815 Patent issued. Patentee requests correction of Applicant’s mistake through issuance of the attached Certificate of Correction.

The USPTO remains concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 USC 119, 35 USC 120, and 37 CFR 1.78 rests with the petitioner.  

The first period of delay petitioner must further address on renewed petition is the delay in filing the domestic benefit claim. Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed. While petitioner asserts that a portion of the claim was “inadvertently omitted” from the Domestic Benefit section of the Application Data Sheet on filing, petitioner does not explain why the omission was not corrected within the time period set forth at 37 CFR 1.78(d)(3).

Any request for reconsideration of this matter must establish that the failure to timely submit the claim for priority in the time period set forth at 37 CFR 1.78(d)(3) was unintentional.

The second period of delay petitioner must further address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. Petitioner must explain why the initial petition was not filed until June 7, 2022.

Petitioner asserts that the error at issue was recently brought to the attention of patentee. The petition does not disclose the circumstances of when and how patentee became aware of the error. The petition does not indicate what action patentee took once aware of the error. As it is not known when patentee became aware of the error or when patentee took action to address the error, it cannot be found that the entire period of delay, from the time that the claim for priority was due until the filing of a grantable petition, has been unintentional.

Any request for reconsideration of this matter must establish that the time period of delay, from the time that the claim was due until the filing of a grantable petition, was unintentional.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78. Petitioner continues to bear the burden of establishing that the entire period of delay, from the time that the claim was due until the filing of a grantable petition, was unintentional. Thus, submission of a renewed petition in a timely manner is suggested.

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)